*322
ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of murder in the first degree, in violation of Section 565.020 RSMo (2000), two counts of armed criminal action, in violation of Section 571.015 RSMo (2000), and one count of murder in the second degree, in violation of Section 565.021 RSMo (2000). The trial court sentenced defendant to life imprisonment without probation or parole on the first degree murder count and three terms of life imprisonment on the second degree murder and criminal action counts, to be served consecutively.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).